—Appeal from a decision of the Unemployment Insurance Appeal Board, filed June 30,1994, which ruled, inter alia, that claimant was ineligible to receive unemployment insurance benefits because he was not totally unemployed.
Claimant was found to have willfully made false statements to obtain unemployment insurance benefits and, inter alia, was held liable for a recoverable overpayment of benefits in the amount of $9,240.75 as the result of his failure to disclose activities he engaged in with respect to two home businesses. The evidence in the record establishes that claimant ordered supplies, wrote checks and performed other services with respect to these businesses. Accordingly, we find that substantial evidence supports the Board’s decision.
Cardona, P. J., Mikoll, Mercure, Crew III and White, JJ., concur. Ordered that the decision is affirmed, without costs.